               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION
DEVIN DEVEON SIMS,

      Petitioner,
                                       Civil No. . 2:19-CV-11643
v.                                     HONORABLE GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE

LES PARRISH,

     Respondent.
___________________________/

OPINION AND ORDER HOLDING IN ABEYANCE THE PETITION FOR
 A WRIT OF HABEAS CORPUS AND ADMINISTRATIVELY CLOSING
                       THE CASE.

      Devin Deveon Sims, (“Petitioner”), confined at the Oaks Correctional Facility

in Manistee, Michigan, filed a pro se petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254, challenging his conviction for first-degree felony murder, MICH.

COMP. LAWS § 750.316(1)(b). Petitioner also filed a motion to hold the petition

in abeyance to permit him to return to the state courts to present additional claims

that have not been exhausted with the state courts and that are not included in his

current habeas petition.

      The Court holds the petition in abeyance and stays the proceedings under the

terms outlined in this opinion to permit Petitioner to return to the state courts to

exhaust his additional claims. The Court administratively closes the case.



                                          1
                                       I. Background

       Petitioner was convicted following a bench trial in the Wayne County Circuit

Court. Petitioner’s conviction was affirmed on appeal. People v. Sims, No. 334464,

2018 WL 442680 (Mich. Ct. App. Jan. 16, 2018), lv. den. 502 Mich. 939, 915

N.W.2d 369 (2018).

       On May 16, 2019, Petitioner filed his application for a writ of habeas corpus.1

Petitioner seeks habeas relief on the claim that he raised in the state courts on his

direct appeal.

                                        II. Discussion

       Petitioner filed a motion to hold the habeas petition in abeyance so that he can

return to the state courts to raise claims that have not been exhausted with the state

courts and which are not included in the current petition.

       A federal district court has the power to stay a fully exhausted federal habeas

petition pending the exhaustion of additional claims in the state courts.                     See

Nowaczyk v. Warden, New Hampshire State Prison, 299 F.3d 69, 77-79 (1st Cir.

2002) (holding that district courts should “take seriously any request for a stay.”);

Anthony v. Cambra, 236 F.3d 568, 575 (9th Cir. 2000); see also Bowling v.

Haeberline, 246 F. App’x 303, 306 (6th Cir. 2007) (a habeas court is entitled to delay


1
 Under the prison mailbox rule, this Court will assume that petitioner actually filed his habeas
petition on May 16, 2019, the date that it was signed and dated. See Towns v. U.S., 190 F.3d
468, 469 (6th Cir. 1999).

                                                2
a decision in a habeas petition that contains only exhausted claims “when

considerations of comity and judicial economy would be served”) (quoting

Nowaczyk, 299 F.3d at 83); Thomas v. Stoddard, 89 F. Supp. 3d 937, 943 (E.D.

Mich. 2015).

      The Court grants Petitioner’s motion to hold the petition in abeyance while he

returns to the state courts to exhaust his additional claims. The outright dismissal of

the petition, even if it is without prejudice, might bar review of Petitioner’s claims

in this Court due to the expiration of the one-year statute of limitations contained in

the Antiterrorism and Effective Death Penalty Act (AEDPA). See 28 U.S.C. §

2244(d)(1). A common reason for holding a habeas petition in abeyance arises when

the original petition was timely filed, but a second, exhausted habeas petition would

be time barred by the AEDPA’s statute of limitations. See Hargrove v. Brigano, 300

F.3d 717, 720-21 (6th Cir. 2002).

      Other considerations support holding the petition in abeyance while Petitioner

returns to the state courts to exhaust his new claims. Specifically, “the Court

considers the consequences to the habeas petitioner if it were to proceed to adjudicate

the petition and find that relief is not warranted before the state courts ruled on

unexhausted claims. In that scenario, should the petitioner subsequently seek habeas

relief on the claims the state courts rejected, he would have to clear the high hurdle

of filing a second habeas petition.” Thomas, 89 F. Supp. 3d at 942 (citing 28 U.S.C.


                                          3
2244(b)(2)). Moreover, “[i]f this Court were to proceed in parallel with state post-

conviction proceedings, there is a risk of wasting judicial resources if the state court

might grant relief on the unexhausted claim.” Id.

      Other factors also support the issuance of a stay. This Court is currently

unable to determine whether Petitioner’s new claims have any merit, thus, the Court

cannot say that Petitioner’s claims are “plainly meritless.” Thomas, 89 F. Supp. 3d

at 943. Nor, on the other hand, can the Court at this time conclude that Petitioner’s

new claims plainly warrant habeas relief. Id. Finally, this Court sees no prejudice

to respondent in staying this case, whereas Petitioner “could be prejudiced by having

to simultaneously fight two proceedings in separate courts and, as noted, if this Court

were to rule before the state courts, [Petitioner] would have the heavy burden of

satisfying 28 U.S.C. § 2244(b)(2)’s second-or-successive-petition requirements”

should he seek habeas relief on his new claims. Thomas, 89 F. Supp. 3d at 943.

      However, even where a district court determines that a stay is appropriate

pending exhaustion, the district court “should place reasonable time limits on a

petitioner’s trip to state court and back.” Rhines v. Weber, 544 U.S. 269, 278 (2005).

To ensure that there are no delays by Petitioner in exhausting state court remedies,

this Court imposes time limits within which Petitioner must proceed with his state

court post-conviction proceedings. See Palmer v. Carlton, 276 F.3d 777, 781 (6th

Cir. 2002).


                                           4
      The Court holds the petition in abeyance to allow Petitioner to initiate post-

conviction proceedings in the state courts.        This tolling is conditioned upon

Petitioner initiating his state post-conviction remedies within sixty days of receiving

this Court’s order and returning to federal court within sixty days of completing the

exhaustion of state court post-conviction remedies. Hargrove, 300 F.3d at 721.

      Petitioner’s method of properly exhausting these claims in the state courts

would be through filing a motion for relief from judgment with the Wayne County

Circuit Court under M.C.R. 6.502. See Wagner v. Smith, 581 F.3d 410, 419 (6th Cir.

2009). Denial of a motion for relief from judgment is reviewable by the Michigan

Court of Appeals and the Michigan Supreme Court upon the filing of an application

for leave to appeal. M.C.R. 6.509; M.C.R. 7.203; M.C.R. 7.303; Nasr v. Stegall,

978 F. Supp. 714, 717 (E.D. Mich. 1997).

                                     III. ORDER

      IT IS HEREBY ORDERED that the proceedings are STAYED and the

Court will hold the habeas petition in abeyance. Petitioner must file a motion for

relief from judgment in state court within sixty days of receipt of this order. He shall

notify this Court in writing that such motion papers have been filed in the state court.

If he fails to file a motion or notify the Court that he has done so, the Court will lift

the stay and will reinstate the original petition for a writ of habeas corpus to the

Court’s active docket and will proceed to adjudicate only the claim that was raised


                                           5
in the original petition. After Petitioner fully exhausts his new claims, he shall file

an amended petition that includes the new claims within sixty days after the

conclusion of his state court post-conviction proceedings, along with a motion to lift

the stay. Failure to do so will result in the Court lifting the stay and adjudicating the

merits of the claim raised in Petitioner’s original habeas petition.

      To avoid administrative difficulties, the Court ORDERS the Clerk of Court

to CLOSE this case for statistical purposes only. Nothing in this order or in the

related docket entry shall be considered a dismissal or disposition of this matter. See

Thomas, 89 F. Supp. 3d at 943-944.

      It is further ORDERED that upon receipt of a motion to reinstate the habeas

petition following exhaustion of state remedies, the Court will order the Clerk to

reopen this case for statistical purposes.

Dated:       June 17, 2019
                                                 s/Gershwin A. Drain
                                                 HON. GERSHWIN A. DRAIN
                                                 United States District Court Judge


                            CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, June 17, 2019, by electronic and/or ordinary mail.

                                         s/Teresa McGovern
                                         Case Manager




                                             6
